Citation Nr: 1109419	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted, to include as secondary to service-connected post-operative lateral meniscectomy of the left knee, internal derangement of the right knee, and/or residual scar of the left ankle, status post-foreign body removal. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1979 to March 1984, from which he received an honorable discharge.  He also served on active duty from June 1991 to March 1994, from which he received an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

As will be discussed further herein, after the most recent final decision denying service connection for a back disorder was issued in July 2004, VA received the Veteran's application to reopen such previously denied claim in September 2005, which was denied in a February 2006 rating decision.  Thereafter, the Veteran submitted a statement in February 2006, immediately after the issuance of the rating decision.  Such statement, which the RO construed as a new claim, was adjudicated in a February 2007 rating decision. However, in connection with the Veteran's February 2006 submission, he provided information regarding additional treatment records pertaining to his back disorder as well as his service-connected bilateral knee disabilities.  Additionally, following the February 2007 rating decision, the Veteran submitted a statement in March 2007 with an accompanying February 2007 letter from Dr. Nosce, a private physician, relating the Veteran's back disorder to his service-connected knee disability.  Thereafter, in the June 2007 rating decision on appeal, the additional evidence was considered.  As set forth in 38 C.F.R. 
§ 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As evidence accompanying the Veteran's February 2006 and March 2007 statements qualify as new and material evidence, such must be considered as having been filed in connection with the Veteran's initial application to reopen and, therefore, the Board finds that the Veteran's application to reopen his previously denied claim of entitlement to service connection for a back disorder has been pending since September 2005.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge sitting at the RO in December 2010; a transcript of the hearing has been associated with the Veteran's claims file.  At such time, the Veteran submitted additional evidence relevant to the claim on appeal and waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider the newly received evidence.

The reopened claim of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in July 2004, the Boise, Idaho, RO reopened the Veteran's claim of entitlement to service connection for a back disorder as secondary to service-connected post-operative lateral meniscectomy of the left knee and denied such claim on the merits.

2.  Evidence added to the record since the final July 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back disorder.





CONCLUSIONS OF LAW

1.  The July 2004 rating decision that reopened the Veteran's claim of entitlement to service connection for a back disorder as secondary to service-connected post-operative lateral meniscectomy of the left knee and denied such claim on the merits is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2010)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

At his December 2010 Board hearing and in documents of record, the Veteran contends that his current back disorder is related to an in-service injury or, in the alternative, is caused or aggravated by his service-connected left knee, right knee, and/or left ankle disabilities.  Therefore, he claims that service connection for a back disorder is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b) (2010).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran initially filed his claim of entitlement to service connection for a back disorder, alleging that such was incurred during his first period of military service, in June 1996.  Such claim was denied in a January 1997 rating decision, which he did not appeal to the Board by submitting a notice of disagreement and, therefore, such is final.  In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Thereafter, the Veteran submitted another claim of entitlement to service connection for a back disorder in April 1999, at which time he alleged that such disorder was secondary to his service-connected post-operative lateral meniscectomy of the left knee.  In a September 1999 rating decision, service connection on a secondary basis was denied.  The Veteran subsequently appealed the decision to the Board.  In a March 2001 decision, the Board denied entitlement to service connection for a back disorder on a direct and secondary basis.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, therefore, such decision is final.

In November 2003, the Veteran filed an application to reopen his previously denied claim of entitlement to service connection for a back disorder.  In a January 2004 rating decision, the Boise, Idaho, RO determined that new and material evidence had not been received and, as such, denied the Veteran's application to reopen his claim.  The Veteran did not appeal the January 2004 rating decision to the Board by submitting a notice of disagreement and, therefore, such is final. 

Thereafter, in February 2004, the Veteran submitted another application to reopen his previously denied claim of entitlement to service connection for a back disorder.  In a July 2004 rating decision, the Boise, Idaho, RO reopened the Veteran's claim of entitlement to service connection for a back disorder as secondary to service-connected post-operative lateral meniscectomy of the left knee and denied such claim on the merits.  Specifically, the RO considered the full evidence of record, to specifically include VA treatment records, VA examination reports, and the Veteran's statements.  The RO noted that a May 2001 VA treatment record documented the Veteran's complaints of low back pain caused by falls on his back when his left knee gave out.  Based on that association, such treatment report described his back problems as related to his service-connected left knee.  The RO further observed that treatment records showed a history of complaints of back pain, but did not document any injuries to his back from a fall or any other cause.  An August 1999 VA examination provided the opinion that the Veteran's back disorder was a primary condition and not secondary to any other medical condition.  It was also noted that, when discussing his back problems in a December 2003 VA treatment record, the Veteran reported no specific injuries to his low back.  The RO concluded that the opinion that the Veteran's low back problems are due to falls caused by his left knee disability was not supported by the medical evidence of record.  Specifically, the RO determined that there was no medical evidence of a back injury due to a fall or other cause and there was still no evidence that a low back disorder was incurred in or caused by service, or within any applicable presumptive period.  Therefore, the RO determined that service connection for a low back disorder remained denied.

In July 2004, the Veteran was advised of the decision and his appellate rights.  No further communication regarding his claim of entitlement to service connection for a back disorder was received until September 2005, when VA received his application to reopen such claim.  Therefore, the July 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2010)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for a back disorder in September 2005, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the July 2004 rating decision, evidence consisting of a medical opinion addressing the relationship between the Veteran's back disorder and his service-connected post-operative lateral meniscectomy of the left knee has been received.  In this regard, in a February 2007 statement, Dr. Nosce, a private physician, indicated that there was a greater than 50 percent likelihood that the Veteran's primary knee condition caused, or at minimum, significantly aggravated the secondary back condition.  Therefore, the Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that his back disorder may be related to his service-connected knee disability.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for a back disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a back disorder is reopened.  


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a back disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a back disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated previously, the Veteran alleges that his back disorder is related to an in-service injury, or in the alternative, is secondary to his service-connected post-operative lateral meniscectomy of the left knee, internal derangement of the right knee, and/or residual scar of the left ankle, status post-foreign body removal.  

The Board initially finds that a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his back disorder.  In this regard, there are conflicting opinions of record pertaining to whether his back disorder is secondary to his service-connected post-operative lateral meniscectomy of the left knee.  Specifically, at an August 1999 VA examination, low back pain was diagnosed and the examiner indicated that such was primary, not secondary to his left knee disorder.  In contrast, Dr. Nosce indicated in a February 2007 statement that she believed that the Veteran's knee injury was primary and his back pain and injuries were secondary to the knee injury.  She noted that, in several places in his medical record, he reported his knee giving out, causing falls and resulting in radicular-type back symptoms.  Dr. Nosce concluded that there was a greater than 50 percent likelihood that the primary knee condition caused, or at minimum, significantly aggravated the secondary back condition.  Based on Dr. Nosce's statement, the Veteran was afforded a VA examination in June 2007, at which time status post-lumbar corrective surgery with degenerative joint disease and mild functional right mechanical sciatica and chronic functional lumbar mechanical myofascial strain without neurogenic radiculopathy was diagnosed, but the examiner stated that it was impossible to determine the etiology, relationship, or cause of such back disorder without resorting to mere speculation.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the June 2007 VA examiner did not offer data in support of his conclusion or a reasoned medical explanation connecting the two, the Board finds such examination to be inadequate.  

Moreover, while there is no treatment for a back disorder in service, the Veteran has alleged that such began approximately the same time he injured his left knee.  No opinion regarding whether the Veteran's back disorder is directly related to military service has been obtained.  Additionally, no opinions regarding whether his back disorder is secondary to his internal derangement of the right knee, and/or residual scar of the left ankle, status post-foreign body removal, has been obtained.  Therefore, a remand is necessary in order to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his back disorder, to include whether such is directly related to his military service or is secondary to his service-connected left knee, right knee, and/or left ankle disabilities.

The Board also finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  As indicated by the Veteran at his December 2010 Board hearing, he was awarded SSA disability benefits based, in part, on his back disorder.  Additionally, he submitted a June 2005 SSA letter in which it was indicated that the Veteran was determined to be disabled as of December 15, 2002, due, in part, to a back disorder.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the record reflects that the Veteran receives both private and VA treatment for his back disorder.  Therefore, while on remand, the Veteran should be given the opportunity to identify any additional treatment records relevant to such disorder, to include those from Drs. Gabriele and Nosce.  Additionally, the record reflects that he receives treatment at the Eugene and Roseburg, Oregon, VA facilities.  Therefore, the Veteran should be given the opportunity to identify any additional treatment records relevant to his claim, and any identified records, to include those from Drs. Gabriele and Nosce and the Eugene and Roseburg VA facilities dated January 2008 to the present should be obtained for consideration in his appeal.

The Board also observes that, as relevant to the secondary aspect of the Veteran's claim, an October 2005 VCAA letter informed him of the information and evidence necessary to substantiate his claim as secondary to his knee condition.  Such letter, however, does not specify which knee disability nor address the left ankle disability.  Therefore, in order to ensure that the Veteran has been afforded all the notice to which he is entitled, he should be provided proper VCAA notice as to how to substantiate his claim of entitlement to service connection for a back disorder as secondary to his service-connected post-operative lateral meniscectomy of the left knee, internal derangement of the right knee, and/or residual scar of the left ankle, status post-foreign body removal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a back disorder as secondary to his service-connected post-operative lateral meniscectomy of the left knee, internal derangement of the right knee, and/or residual scar of the left ankle, status post-foreign body removal.

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify any outstanding treatment records relevant to his back disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Drs. Gabriele and Nosce and the Eugene and Roseburg VA facilities dated from January 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to identify any currently diagnosed back disorders.  Thereafter, the examiner is requested to offer an opinion regarding the following inquiries:

(A)  Is it at least as likely as not that any currently diagnosed back disorder was caused by the Veteran's military service?

(B)  Did the Veteran have arthritis of the back within one year of his service discharge in March 1984 and, if so, what were the manifestations?

(C)  Is it at least as likely as not that any currently diagnosed back disorder was caused or aggravated by the Veteran's service-connected post-operative lateral meniscectomy of the left knee, internal derangement of the right knee, and/or residual scar of the left ankle, status post-foreign body removal, either singularly or jointly? 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his back disorder and the continuity of symptomatology, and the opinions proffered by the August 1999 VA examiner and Dr. Nosce in February 2007.  The rationale for any opinion offered should be provided.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


